DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 28 December 2021.
The amendment filed 28 December 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 2 were amended in the amendment filed 28 December 2021.
Claims 3 and 4 are withdrawn from consideration.
Claims 1 and 2 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is directed to “A nickel-containing composite hydroxide”, and recites a subsequent limitation that “when the nickel-containing composite hydroxide is roasted in air for 2 hours at 800°C and is converted to a nickel-containing composite oxide, the BET value of the nickel-containing composite oxide is 12 m2/g to 50 m2/g” (lines 12-15). This limitation appears to define the nickel-containing composite hydroxide as an intermediate product to obtain a final product of a nickel-containing composite oxide, and defines the nickel-containing composite hydroxide based upon a property of the final oxide product. This is unclear for several reasons. First, the claim is directed to a nickel-containing composite hydroxide and not an oxide, and it is unclear how the properties of the oxide define the property or structure of the hydroxide. Second, it is unclear if the claim requires the hydroxide be converted to an oxide, and if that is the case, what is ultimately claimed, a hydroxide or an oxide? Third, the cited portion to support this limitation (Spec. at ¶¶ 0034-0038) does not describe the hydroxide being converted to an oxide, but rather evaluating the hydroxide after the roasting step. It is unclear if the roasting step converts the hydroxide to the oxide as is currently claimed. Clarification is required.
Claim 2 is rejected as being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2007/0248883 A1; hereinafter “Oda”) in view of Shizuka et al. (US 2010/0209771 A1; hereinafter “Shizuka”) and Li et al. (US 2010/0108938 A1; hereinafter “Li”).
Regarding claim 1, Oda teaches a nickel-containing composite hydroxide (¶¶ 0036, 0062, 0064) that is a coprecipitated hydroxide having various combinations of metals including Ni, Co, Al, Mg, Mn, and Ti (¶ 0036), and includes secondary particles that are formed from an aggregation of plural primary particles (¶¶ 0065 and 0088). Oda further teaches the primary particles have a diameter of less than 1 µm (¶ 0088); it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the Oda because selection of overlapping portion of ranges has been held to result in a prima facie obviousness determination. In re Malagari, 182 USPQ 549. Also, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle sizes of Oda and form the secondary particles at a ratio of 8 to 100 the diameter of the primary particles in order to improve load characteristics of the battery, as well as cost reduction, high voltage resistance, and others, as taught above by Shizuka. 
However, modified Oda is silent to the nickel-containing composite hydroxide specifically having the composition falling within the general formulae recited in instant claim 1. 
Li teaches nickelous hydroxide compositions used in batteries (abstract). Li teaches the nickel hydroxide has a formula of Ni0.82Co-0.15Al0.02Mg--0.01(OH)n (¶ 0045). This nickel hydroxide formula falls within the scope of general formula Ni1-x-yCoxAlyMt(OH)2+α with bounds of 0<x≤0.20, 0<y≤0.15, 0≤t≤0.10, 0≤α≤0.50, and M is one or more kind of element selected from among Mg, Ca, Ba, Nb, Mo, V, Ti, Zr and Y, i.e. x=0.15, y=0.02, M is Mg, t=0.01, α=2.04. Li teaches this nickel hydroxide can be used to obtain a lithium ion battery with high capacity, high-voltage resistance, and good cycling performance (¶ 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Oda and use the 
The Examiner notes the limitation “when the nickel-containing composite hydroxide is roasted in air for 2 hours at 800°C and is converted to a nickel-containing composite oxide, the BET value of the nickel-containing composite oxide is 12 m2/g to 50 m2/g” is a limitation pertaining to a property of subsequent product formed from the nickel-containing composite hydroxide of that recited in claim 1. As claim 1 is directed to a nickel-containing composite hydroxide and not a nickel-containing composite oxide, this limitation is afforded limited patentable weight to the extent which structure is clearly defined and set forth related to the claimed hydroxide. Applicant establishes in ¶¶ 0035-0036 of the instant specification that the BET value of the hydroxide after roasting in air for 2 hours at 800°C results in the claimed property of the BET value of the hydroxide, rather than the converted oxide as claimed. Therefore, it appears from the limitation as written, the property is a result of the processing step of the claimed hydroxide itself and not clearly only resulting from the structure of the hydroxide, and thus also appears to be a product by process limitation. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Oda meets all 2/g, as claimed; see MPEP 2112.01 I. & II. Additionally, Oda teaches a baking step with overlapping temperature conditions and time and therefore there are no apparent differences between the claimed invention and that of the prior art such that modified Oda would also possess the claimed property, absent a showing to the contrary. As there exists no apparent structural difference between the claimed invention and that of the prior art, it would be expected that the same property claimed of the BET value would also be obtained for the prior art device, absent a showing to the contrary.
Regarding claim 2, modified Oda teaches the nickel-containing composite hydroxide according to Claim 1, and further teaches the shape of the secondary particles is spherical or ellipsoidal (¶ 0056).
Response to Amendment
The declaration under 37 CFR 1.132 filed 29 December 2021 is insufficient to overcome the rejection of claim 1 based upon Oda in view of Shizuka and Li as set forth in the last Office action because: 
The declaration alleges at ¶ 7 that “upon conversion of a nickel-containing composite hydroxide to the corresponding oxide through a sintering process, the particle size associated with the hydroxide will be changed”. The Examiner does not contest this point, and arguments 
The declaration alleges at ¶ 8 that the claimed nickel-containing composite hydroxide in air for 2 hours at 800°C is different from, and has an improved BET value, from any that would be produced from a hydroxide disclosed in Oda. This illustrates that the claimed nickel-containing composite hydroxide has properties and/or structural differences from any that could be produced by a method described in Oda, Shizuka, or Li.” The Examiner notes this is not persuasive as there is no objective evidence on this record to show that the nickel-containing composite hydroxide of the prior art is not capable of the same BET value property claimed. Furthermore, the Examiner notes the claim is ultimately directed to the nickel-containing composite hydroxide and not the oxide converted from the claimed hydroxide, and defining the claimed invention as both an intermediate product (i.e. converting the nickel-containing composite hydroxide to a nickel-containing composite oxide) and final product (i.e. the claim directed to a nickel-containing composite hydroxide) introduces issues of indefiniteness as to what is structurally required, and how the device is structurally defined. Further arguments are also addressed below in ¶¶ 21, 22. Therefore, the declaration is insufficient to overcome the current grounds of rejection.
Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that the sizes of the relied upon particles are the nickel-containing composite oxide and not the claimed nickel-containing composite hydroxide, and 
Applicant argues on page 6 that as discussed in ¶ 7 of the Rule 132 declaration filed 28 December 2021, “a person of ordinary skill in the art would understand that the particle sizes of the hydroxides and oxides are not interchangeable… [because] the size of the secondary particles changes upon sintering in the firing process of the hydroxides”. The Examiner respectfully disagrees. Oda does not disclose any sintering in the production process noted above, and Shizuka teaches the desire to suppres sintering during firing (see Shizuka ¶ 0155). Additionally, Li is not relied upon for any production processes in the modified device above. Therefore, while the Examiner does not contest a sintering process changes the particle sizes, this argument is not persuasive as Oda nor Shizuka teach the use of a sintering process. There is no evidence on this record to show that sintering and firing (taught by Oda) are the same, as Applicant argues above. Furthermore, Applicant establishes at ¶ 0080 of the specification that firing temperatures above 850°C result in sintering; Oda teaches the firing (i.e. baking) temperature below this threshold (see Oda abstract; ¶¶ 0036, 0070, 0073, 0076, 0089). Thus, this argument is not persuasive.
Applicant argues on page 6 that the teachings of Shizuka are “directed to lithium composite oxides, not the hydroxides, and as such any particle sizes and associated ratios 
Applicant argues on page 7 that the limitation of the BET value of a nickel containing composite oxide obtained from converting the nickel-containing composite hydroxide is “a property of the oxide, not the claimed hydroxide, and therefore not a product at all” and further points to the specification at ¶¶ 0034-0038 to describe this feature, and argues that “this property… would not be obtainable using the materials described in Oda, Shizuka, and Li, either alone or in combination”. First, the Examiner notes the fact that the BET value is a property of the oxide means that as claimed, the property is not clearly tied to the nickel-containing composite hydroxide. Claim 1 is directed to the hydroxide, not the resulting oxide, and thus this limitation would not carry patentable weight. 
Applicant further argues on page 7 that from the instant specification at ¶¶ 0034-0038, “it is clear that the BET value for the oxide derived from the claimed hydroxide is a property associated with the hydroxide”, and that when the claimed hydroxide “is converted to the oxide under testing conditions, produces an oxide with an advantageous BET value”. Applicant further argues that the roasting step is a testing condition and “is not related to conditions when making the positive-electrode active material”. The Examiner respectfully disagrees. Claim 1 is ultimately directed to a product, and the steps of testing carry limited patentable weight in a product claim. So long as the claimed hydroxide is capable of the property, or undergoes a similar process to the testing conditions (i.e. roasting for 2 hours in air at 800°C), 2/g to 50 m2/g”, relating the BET value after roasting to the roasting process itself and thus it is unclear what is required to result in the BET value, if this is just a combination of the claimed structure and a result of the process of roasting, i.e. a product by process limitation, as noted above. As Oda teaches a baking step within this scope (see Oda ¶ 0076), it is unclear how the hydroxide of modified Oda would not have the same property as that claimed. Furthermore, as noted above in ¶ 16 of the instant action addressing the Rule 132 declaration, the declaration does not submit any objective evidence that modified Oda is not capable of resulting in the claimed property. Thus, absent a showing to the contrary, the device is capable of possessing the property, noted above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claim on the dependency from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726